Title: Philip Thornton to Thomas Jefferson, 17 March 1818
From: Thornton, Philip
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Richmond.
March 17th—18
                        
                        I acknowledge I have been remiss, in not writing but was betrayed in to the omission, by peculiar circumstances, which will I hope remove every impression of intentional delay. Yours, of Augst never came to hand, for after, I was informed by Colo Randlph that you had made such a proposition, I went  repeatedly to the P. Ofice and made the strictest enquries. Soon after I took the lease from you I became united, with Mr William Caruthers and a Gentleman of this place,—we made a large purchase of Lead, and an accidental fire—suceeded by the peace, produced a very considerable loss, we wound up, and I took the establishment, from them, with a View of admitting Robert C. Jennings, whom, I believed was to have had a Store at With C, House, and to have furnished the lead on good terms, and many other advantages were to accrue by the aliance; but suffice it to say, that in a Short time, I was compelled to decline all transactions with him, after meeting a second and no inconsiderable loss. At the date of your duplicate I was on a Visit to my farm in Culpeper, as soon as I returned and received it,—feeling myself  committed to Mr Jennings, who resides in Norfolk, and having no confidence, in him, I wrote immediately offering to take the whole lease on myself, I was in daly expectation of receiving an answer, that I might tender you my Sincere, acknowledgements, and return you a definitive answer, But Mr Jennings was in the City of Washington, and it was only a few days ago that he passed through, Richmond, to Norfolk, and authorised his agent here, to whom I had mentioned the Subject, to give me his relinquishment. I have much to regret but particularly, the aspect it wears, on the Score of neglect, for if I had thought for a moment, that you had any object that required, immediate possession, I would have risked, the damages that R C Jennings might have recovered from  me—
                        
                            be good enough to present me to all the family and  accept my warmest assurances of esteem and
                            great respect
                            Philip Thornton
                        
                    
                    
                        Yours of the 10th Int came to hand yesterday
                        
                            P. Thn
                        
                    
                